Judgment unanimously modified, on the facts, to increase the provision for support to $8,500 per annum, subject to the same deductions as provided for in the judgment, and to award an additional counsel fee to plaintiff’s attorney of $250, and as so modified affirmed, without costs or disbursements. The peculiar circumstances in regard to the marital home of the parties, including defendant’s apparent desire to retain title to said premises plus his willingness to allow plaintiff to continue to use it as her residence, warranted the court in making the rather unusual disposition in regard to support. We find, however, that the base sum will not provide, after the deductions to be made, sufficient to support plaintiff in the scale enjoyed by the parties while living together. The additional amount herein provided is, we find, within defendant’s earning power. We further find that the services rendered, including this appeal by respondent’s attorney and those services to be rendered, merit the additional fee provided for. Concur — Botein, J. P., Stevens, Eager, Steuer and McNally, JJ.